Citation Nr: 1331243	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic residuals of bilateral great toe ingrown toenails. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran's active military service was with the ocean going American Merchant Marine from December 24, 1943 to March 8, 1944; April 8, 1944 to May 12, 1944; June 9, 1944 to March 3, 1945; and from April 12, 1945, to June 3, 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In August 2013, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his in-grown toe nails were aggravated during his ocean going service with the merchant marines during World War II.  Records document surgery on the toes occurred in May 1946, at a Public Health Service facility in Staten Island.  

With respect to this claim, the Veteran was examined for VA purposes in December 2010, and although the examiner indicated her opinion was the claimed disability was aggravated by military service, given the context she described, it appears she understood the Veteran's period of service to be from 1940 to 1946, rather than limited to the specific voyages set out above.  Clarification should be sought.  

With respect to these voyages, the Veteran testified that he received treatment for his ingrown toenails while aboard the Birch Couli from June 1944 to March 1945.  In this regard, the M21-1MR, Part III, Ch. 2, Sec. F, Para. 41 (August, 13, 2009) provides that logbooks from Merchant Marine ships may contain entries pertaining to injuries and illnesses of seaman that served aboard the ships and the log book can be obtained from the National Archives.  Also see M21-1MR, Part III, Ch. 2, Sec. F, Para. 44 (August, 13, 2009).  Therefore, attempts to obtain the logbooks for the Birch Coulie from June 1944 to March 1945, as well as the 3 other voyages should be made.   

Similarly, the Veteran testified at the August 2013 hearing that he received treatment for his ingrown toenails earlier in August 2013 at the Mayo Clinic.  Records of current treatment from here, as well as from the Minneapolis VA Medical Center, should be sought.  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Consistent with the provisions of M21-1MR, Part III, Ch. 2, Sec. F, Para. 44 (August, 13, 2009) the RO/AMC should contact the appropriate source for any available copies of log books or index cards as would reflect the Veteran's treatment for ingrown toenails aboard the ships on which his active duty periods are based; the Pan Maryland 12/24/43 - 3/8/44; Vicksburg 4/8/44 - 5/12/44; Birch Coulie 6/9/44 - 3/3/45; and the Santa Margarita 6/3/45 - 4/12/45.  All actions to obtain the requested records should be documented fully in the claims file.  If the records cannot be located or do not exist, that should be documented, and the Veteran should be notified that they are not available.

2.  The RO/AMC, after obtaining an authorization from the Veteran, should seek to obtain and associate with the record copies of all of his medical records relating to his toe disability from the Mayo Clinic dated since August 2013.  All actions to obtain the requested records should be documented fully in the claims file.  If any of the records cannot be located or do not exist, the Veteran should be notified that the records are not available.

3.  The RO/AMC should seek to obtain and associate with the record copies of all of the Veteran's post-October 2012 treatment records for his claimed disability from the Minneapolis VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the December 2010 VA examination by the same examiner if available or by another qualified examiner if he is not.  The claims file should be provided to the examiner for review in connection with the addendum.  The addendum should address the following questions.

Considering all the evidence of record, did the Veteran's ingrown toenails permanently increase in severity beyond their natural progression during the Veteran's service aboard Merchant Marine ships from December 24, 1943 to March 8, 1944; from April 8, 1944 to May 12, 1944; from June 9, 1944 to March 3, 1945; and/or from April 12, 1945 to June 3, 1945?  

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If further information to assist in making the determination is needed, that information should be identified, and follow-up efforts taken to obtain it, in order to obtain the requested opinion.  

In any event, a complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  After undertaking any other development as may become indicated upon the completion of the foregoing, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received since the December 2010 statement of the case, and all applicable laws and regulations considered pertinent to the issue currently on appeal including 38 U.S.C.A. §§ 106, 1110 (West 2002) and 38 C.F.R. §§ 3.7(x)(15), 3.304(b) (2013).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

